CORRECTED NOTICE OF ALLOWANCE
A correction is made to Par. 11 of the NOA mailed 2/3/2022 below regarding claim 8.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 12/16/2021.
Applicant’s amendments are sufficient to overcome the claim objections and 35 USC 112(b)/second paragraph rejections set forth in the previous office action except for those in Pars. 6 & 11.


Terminal Disclaimer
The terminal disclaimer filed on 12/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,456,191 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Adam Kiedrowski on January 11, 2022.
The application has been amended as follows: 
Amend claim 2 as follows: amend “claim 19” to –claim 15- in ll. 1.
Amend claim 5 as follows: amend “when power” to –when the power- in ll. 3.
Amend claim 5 as follows: amend the “;” to “,” in ll. 5 (twice).
Amend claim 11 as follows: amend “forceps be” to –forceps can be- in ll. 4.
Amend 17 as follows: amend “a direction” to –the direction- in ll. 17. 
Amend claim 19 as follows: amend “(iii)a” to –(iii) a- in ll. 8.
Amend claim 19 as follows: amend “(iv)a” to –(iv) a- in ll. 11.
Amend claim 25 as follows: amend “the neutral position” to –a neutral position- in ll. 4.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A surgical forceps comprising: a first working arm and a second working arm configured to move in a direction that is towards and away from each other in a manner that creates a resilient moving force; and an electromagnetic latching system located in or on the first working arm, the second working arm, or both; wherein a first electromagnetic latch of the electromagnetic latching system has a constant magnetic field, and a second electromagnetic latch of the electromagnetic latching system has a variable magnetic field.”  As for claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A surgical forceps comprising: a first working arm and a second working arm configured to move towards and away from each other; and an electromagnetic latching system; wherein the electromagnetic latching system is configured to create a force that is in a direction aligned with closing of the forceps or opposite to the closing of the forceps when an electromagnetic activation button is depressed, and wherein two electromagnetic latches of the electromagnetic latching system are located on the first working arm, the second working arm, or both and a first of the two electromagnetic latches has a constant magnetic field and a second of the two electromagnetic latches has a variable magnetic field so that an amount of the force required to move the first working arm and second working arm apart, together, or both is variable by a user.”
As discussed in the office action of 9/29/2021, claims 1 & 15 both recite an electromagnetic latching system comprising first and second electromagnetic latches. Since a latch is created between at least two elements (i.e., two magnetic/electromagnetic elements), the claims are interpreted as having to comprise at least three magnetic/electromagnetic elements such that a first element (electromagnet) and second element (magnet or electromagnet) create a first “latch” to move the working arms together or apart and a third element (electromagnetic) creates a second “latch” with either the first or second element.  
Further, the Examiner notes that the claim language of “a first electromagnetic latch…has a constant magnetic field” and “a second electromagnetic latch…has a variable magnetic field” in both claims 1 & 15 is interpreted such that it is inherent that the forceps comprises a power source configured to apply a constant current to the first electromagnetic latch to create the constant magnetic field and to apply a variable current to the second electromagnetic latch to create the variable magnetic field. 
The closest prior art is regarded as: Roy et al. (2011/0301602, previously cited) teach forceps with an electromagnetic latching system comprising first and second electromagnetic latches (152a & 152c, 152b & 152c; Fig. 2A-B) on the proximal or distal ends of forceps arms or just one variable (current through the coil can be adjusted) electromagnetic latch (252a & 252c; Fig. 3A-B) on the proximal ends of forceps arms.  Roy et al. teach that magnets (152a-c) can be permanent magnets, electromagnets, etc., but fail to specifically teach the first latch having a constant magnetic field and the second latch having a variable magnetic field as required by claims 1 & 15. Hushka (2006/0089670, previously cited) teaches forceps with an electromagnetic latching system comprising an electromagnetic latch on the proximal ends of working arms, but fails to disclose a latching system including a second electromagnetic latch. Francischelli (6,699,240, previously cited) teach forceps with an electromagnetic latching system comprising an electromagnetic latch in the forceps arms themselves. Scheib et al. (2010/0193568, previously cited) teach forceps with an electromagnetic latching system comprising an electromagnetic latch in the forceps arms themselves and a biasing member to bias the forceps in an open position, but fail to disclose a second electromagnetic latch. Bonutti (2003/0105474, previously cited) teach forceps with an electromagnetic latching system comprising an electromagnetic latch that is variable and imposed on a resilient spring force. None of the cited prior art teaches two electromagnetic latches as interpreted in the Claim Interpretation section above.
Claims 1-2, 5, 7, 9-17 & 19-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794